Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,722,550. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘550 claims a method of treating Valley fever or Coccidioides infection in a subject  comprising administering to the subject  a combination of fluconazole and one of sertraline and tamoxifen. The claims herein are generic to those of ‘550.

Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) the Federal Circuit stated that "the hallmark of written description isdisclosure." A specification adequately describes an invention when it "reasonablyconveys to those skilled in the art that the inventor had possession of the claimedsubject matter as of the filing date." Id. at 1351. "A 'mere wish or plan' for obtaining theclaimed invention is not adequate written description." Centocor Ortho Biotech, Inc. v.Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011). Thus, a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See, also MPEP § 2613.03 IV. 
What is required to meet the written description requirement "varies with thenature and scope of the invention at issue, and with the scientific and technologicknowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir.2005). The Federal Circuit explained what is required to meet the written descriptionrequirement in Ariad Pharm., Inc. v. Eli Lilly & Co. 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at575. Thus, we have recognized that determining whether a patent complies with thewritten description requirement will necessarily vary depending on the context. Capon v.Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005). Specifically, the level of detailrequired to satisfy the written description requirement varies depending on the natureand scope of the claims and on the complexity and predictability of the relevanttechnology. The court state:. 
We held that a sufficient description of a genus instead requires the disclosure ofeither a representative number of species falling within the scope of the genus orstructural features common to the members of the genus so that one of skill in the artcan "visualize or recognize" the members of the genus. Id. at 1568-69. We explainedthat an adequate written description requires a precise definition, such as by structure,formula, chemical name, physical properties, or other properties, of species fallingwithin the genus sufficient to distinguish the genus from other materials. Id. at 1568(quoting Fiers v. Revel 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held thatfunctional claim language can meet the written description requirement when the art hasestablished a correlation between structure and function. See Enzo, 323 F.3d at 964(quoting 66 Fed. Reg. 1099 (Jan. 5, 2001). But merely drawing a fence around the outerlimits of a purported genus is not an adequate substitute for describing a variety ofmaterials constituting the genus and showing that one has invented a genus and notjust a species. 
In instant case, the claims are drawn broadly for treating any fungal infections with a combination of fluconazole and one of auranofin, sertraline and tamoxifen. The application merely discloses the activity of individual compounds recited herein against Coccidioides immitis, the pathogenic organism of Valley fever, and does not provide written description of recited compounds against other fungi, or for the combination as herein claimed. Furthermore, the art of fungal infection therapy has been highly unpredictable. For example, sertraline has been known for its potential anti-fungal activity against several fungal pathogens, but not the others. See, Zhai et al. (“The antidepressant sertraline provides a promising therapeutic option for neurotropic Cryptococcal infection,” Antimicrobial Agents and Chemotherapy, 2012, Vol. 56, No. 7, pp 3758-3766), page 3758, the right column. Furthermore, while it works 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Zhai et al. (“The antidepressant sertraline provides a promising therapeutic option for neurotropic Cryptococcal infection,” Antimicrobial Agents and Chemotherapy, 2012, Vol. 56, No. 7, pp 3758-3766). 
Zhai et al. discloses that sertraline has been known in the art for its anti-fungal activity. See, particularly, page 3758, the left column, het last paragraphs bridging to the right column. Zhai et al. demonstrated that sertraline, when combined with known anti-fungal agent fluconazole, is particularly effective against Cryptococcus, fungal pathogens of fungal meningitis, both in vitro, and in vivo (mice model). Sertraline and fluconazole act synergistically against the fungi.  The in vivo studies sertraline and fluconazole were administered simultaneously. See, particularly the abstract, the section of “materials and methods” pages 3759-3760, table 1 at page 3760), Fig. 1 at page 3761, and Fig 2 at page 3762. . 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (“The antidepressant sertraline provides a promising therapeutic option for neurotropic Cryptococcal infection,” Antimicrobial Agents and Chemotherapy, 2012, Vol. 56, No. 7, pp 3758-3766), in further view of O’Brien et al. (“Long-term outcome of therapy for 59 cats and 11 dogs with cryptococcossis,” Australian Veterinary Journal, 2006, Vol. 84, No. 11, pp 384-392.)
Zhai et al. discloses that sertraline has been known in the art for its anti-fungal activity. See, particularly, page 3758, the left column, het last paragraphs bridging to the right column. Zhai et al. demonstrated that sertraline, when combined with known anti-fungal agent fluconazole, is particularly effective against Cryptococcus, fungal pathogens of fungal meningitis, both in vitro, and in vivo (mice model). Sertraline and fluconazole act synergistically against the fungi. The in vivo studies sertraline and fluconazole were administered simultaneously. Sertraline is active against all strains of Cryptococcus. See, particularly the abstract, the section of “materials and methods” pages 3759-3760, table 1 at page 3760, Fig. 1 at 
Zhai et al. do not teach expressly an examples for treating fungal meningitis in human or canine.
However, O’Brien et al. reveals that cryptococcosis, or Cryptococcus infection in dogs has been well known in the art. And fluconazole (FCZ) is one of the antifungal drug used in the treatment.  See, particularly, page 384, the right column. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the combination of fluconazole and sertraline for treatment of Cryptococcus infection in human, such as fungal meningitis, or in canine.
A person of ordinary skill in the art would have been motivated to use the combination of fluconazole and sertraline for treatment of Cryptococcus infection in human, such as fungal meningitis, or in canine because the combination has been demonstrated as work synergistically against Cryptococcus and both drugs have been known as safe for human and animals. Further, Cryptococcus infection in canine has been known in the art. As to claims 5 and 6, note, administering the two drugs concurrently or sequentially are the only options for co-administering the two drugs, and would have been within the purview of ordinary skill in the art. 
Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tosh et al. (“The incidence of Coccidioidomycosis in San Luis Obispo, California,” Poster .
Tosh et al. reveal that Coccidioidomycosis, commonly known as Valley Fever, is a fungal disease that may infect both human and animals. It is currently treated with antifungal agents, such as fluconazole. See, the entire documents. Higgins et al. report two cases of Coccidioides immitis infections in horses, which were treated successfully with fluconazole. See, the entire document, particularly, the discussion section, the last paragraph. Drutz et al. teach that human sex hormones stimulate the growth and maturation of Coccidioides immitis. Antiestrogen agent tamoxifen, however, is inhibitory to most of the isolates at higher concentration (10-6 M). See, particularly, Figures 5-7 at pages 902-904.
The cited references do not teach expressly a method of treating subjects with Coccidioides immitis infection, including both human and companion animal, such as canine, by administering a pharmaceutical composition comprising both fluconazole and tamoxifen.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treating subjects with Coccidioides immitis infection, including both human and companion animal, such as canine, by administering a pharmaceutical composition comprising both fluconazole and tamoxifen.
A person of ordinary skill in the art would have been motivated to treating subjects with Coccidioides immitis infection, including both human and companion animal, such as canine, by administering a pharmaceutical composition comprising both fluconazole and tamoxifen because In re Kerkhoven, 205 USPQ 1069. Further, since the both agents are effective against the pathogenic fungus, it would have been reasonably expected that the agents be effective for all infected mammal, including human and canine. The employment of pharmaceutical acceptable excipients in a pharmaceutical composition would have been within the purview of ordinary skill in the art.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Siles et al. (“High-throughput screening of a collection of known pharmacological active small compounds for identification of Candida albicans Biofilm inhibitors,”  Antimicrobial Agents and Chemotherapy, 2013, Vol. 57, No. 8, pp 3681-3687.)
Siles et al. discloses that Candida albicans is an opportunistic fungus capable of causing a range of diseases from skin and mucosal infections, such as vaginal candidiasis and orphpharyngeal candidiasis, to life-threatening systemic candidiasis, which may carrier an unacceptably high mortality rate of about 50, which indicates that the currently used antifungal drug are hardly effective.  See, page 3681, the first paragraph in the left column. The high drug resistant is due to the ability of the fungus to filament and form biofilms. Siles tested a variety of FDA approved drug for Candida albicans
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a combination of fluconazole and auranofin for treating infection of Candida albicans.
A person of ordinary skill in the art would have been motivated to combination of fluconazole and auranofin for treating infection of Candida albicans because fluconazole has been and old and well-known anti-fungal agents used for treating Candida albicans infection and auranofin has been known for its activity against film formation. The employment of auranofin with fluconazole in treating Candida albicans infection would have been expected to reduce the resistance of Candida albicans toward the antifungal agent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627